DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 09/30/2021 wherein claims 1 – 20 are pending and ready for examination.

Response to Arguments
Applicant's arguments filed 09/30/2021 have been fully considered but they are not persuasive. 

Rejection under 35 U.S.C. § 103 based on FEIX and WEIApplicant Asserts: However, paragraph 20 of FEIX fails to disclose “generating, by the device, a second candidate prime for primality testing, wherein the second candidate prime is based on a product of the product of the known prime integers and the second pseudorandom integer.” For example, the “invertible candidate number X” of FEIX cannot be the “second pseudorandom integer” of claim 1, because FEIX fails to disclose a product of “invertible candidate number X” and a product of known prime integers, used to compute a first candidate prime, being used to generate a second candidate prime.Examiner Response: Respectfully, the Examiner did not use paragraph 20 of FEIX in the non-final rejection of 08/18/2021 for the “generating, by the device, a second candidate prime for primality testing, wherein the second candidate prime is based on a product of the product of the known prime integers and the second pseudorandom integer.”Applicant Asserts:  Paragraph 24 of FEIX also fails to disclose “generating, by the device, a second candidate prime for primality testing, wherein the second candidate prime is based on a product of the product of the known prime integers and the second pseudorandom integer.” Even if paragraph 24 of FEIX discloses generating a prime number, paragraph 24 fails to disclose “wherein the second candidate prime is based on a product of the product of the known prime integers and the second pseudorandom integer.” The R of FEIX cannot be the second pseudorandom integer of claim 1, because the R of FEIX is generated via “incrementing the integer by one,” where the second pseudorandom integer of claim 1 is selected based on a “Galois register or a linear feedback shift register.

Examiner Response:  Respectfully, the Examiner disagrees with applicant assertion that  FEIX at the cited location does not disclose generating a second prime number and argues that the R of FEIX cannot be the second pseudorandom integer of claim 1. FEIX clearly teaches generating a second prime number since the previous number failed the test of primality.   Applicant representative arguments is difficult to discern since prime number generation needs the archival or storage of the reference number holding the ‘x’ value as an intermediary step which is how the Examiner interprets this feature.  FEIX at [0088] discloses It shall be noted that for the procedure GNSP1, it is not necessary to store the remainders Wj in a table. The remainder obtained in step S122 can therefore merely be loaded into a register to be able to be compared with 0 in step S123.
Rejections of Dependent Claims under 35 U.S.C. § 103Applicant Asserts:  Claim 8 depends from independent claim 1, claim 14 depends from independent claim 9, and claim 20 depends from independent claim 15. Therefore, claims 8, 14, and 20 are patentable for at least the reasons set forth above with respect to claims 1, 9, and 15.Examiner Response:  The Examiner associates remarks for the rejection of independent claims 1, 9, and 15 to the corresponding dependent claims as being rejected for the reasons as set forth above.   It is for the these reasons that the Examiner maintains the prior art rejection of claims 1-20 on the previous office action of 08/18/2021. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7, 9-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feix; Beno t et al, US 20140355758 A1, December 4, 2014, hereafter referred to as Feix in view of An, Wei, US 20040090907 A1, May 13, 2004 hereafter referred to as Wei.

             As to claim 1, Feix teaches a method - Feix [0034] FIG. 1 represents a sequence of steps configured to generate a large prime number, comprising:
            selecting, by a device a first pseudorandom integer within a range of integers – Feix [0016] the integer is chosen equal to: R=(X-(2P).sup.-1 mod .PI.v)+Z.PI.v R being the integer, X being an invertible number modulo the stored product, P being the prime number, and Z being an integer chosen so that the number R has a size such that the candidate prime number Pr has the desired number of bits. Here, the claimed ‘selecting’ is taught by Feix as ‘chosen’ whereas the claimed ‘device’ is schematically represented as by Feix as ‘Figure 20’. The claimed ‘first pseudorandom integer is taught by Feix as ‘R’.  The claimed ‘range’ is taught by Feix as ‘a size’ because Z is the total range of the number set);
            generating, by the device, a first candidate prime for primality testing,
wherein the first candidate prime is based on a product of known prime integers
and the first pseudorandom integer – Feix [0017] … generating a new candidate prime number from the invertible number multiplied by 2 modulo the stored product, if the candidate prime number does not pass the Pocklington primality test, and applying the Pocklington primality test to the new candidate prime number.  Here, the claimed ‘first candidate prime’ is taught by Feix as ‘a new candidate prime’ because this candidate is subjected to a Pocklington test‘. The claimed ‘known prime integers’ is taught by Feix as ‘stored product’ which is multiplied by the claimed ‘first pseudorandom integer’ which is taught by Feix as ‘invertible number’);
         determining, by the device, that the first candidate prime fails a primality test – Feix [0024]… if one of the divisibility and Pocklington tests fails for the candidate prime number… executing steps b to d again as long as the incremented candidate prime number fails the divisibility and Pocklington tests);         
         generating, by the device, a second candidate prime for primality testing – Feix [0024]… if one of the divisibility and Pocklington tests fails for the candidate prime number… executing steps b to d again as long as the incremented candidate prime number fails the divisibility and Pocklington tests),
          wherein the second candidate prime is based on a product of the product of the
known prime integers and the second pseudorandom integer – Feix [0024] an invertible candidate number X is randomly chosen at a value lower than the stored product, and incremented by the quantity: B(1-X.sup..lamda..PI.v mod .PI.v), in which B is an integer randomly chosen between one and the stored product, X is the invertible candidate number, .PI.v is the stored product);
           determining, by the device, whether the second candidate prime satisfies the primality test – Feix [0027] the first prime number is obtained by randomly choosing a number formed of the reduced number of bits and by successively applying thereto a limited number of primality tests comprising several Miller-Rabin tests applied in different bases, until a number passing the Miller-Rabin tests is obtained), the maximum number of bits and the values of the bases being chosen to prove the primality of the first prime number – Feix [0028]… the Miller-Rabin tests applied to the randomly chosen number, are performed in bases 2, 7 and 61 with a maximum number of bits chosen lower than or equal to 32, or in bases 2, 3, 5, 7, 11, 13 and 17, with a maximum number of bits chosen lower than or equal to 48); and
selectively:
            re-performing, by the device and based on the second candidate prime failing the
primality test – Feix [0088] In step S123, the variable w is compared with 0. If the variable w is zero, meaning that the candidate number Pr is divisible by the number Qj, steps S124 and S125 are executed, otherwise only step S125 is executed. In step S124, the variable TST is set to "False", to indicate that the number Pr is not a prime number.  Here, the claimed ‘reperforming’ is taught by Feix as ‘S124 and S125 are executed’), the selecting, using the Galois register or the linear feedback shift register, the second pseudorandom integer, the generating the second candidate prime, and the determining whether the second candidate prime satisfies the primality test, or
           using, by the device and based on the second candidate prime satisfying the
primality test, the second candidate prime as a prime integer in a cryptographic protocol or in generation of another prime – Feix [0119] The modules KGN, SGN and ENC may for example implement the RSA algorithm by generating two prime numbers of 512 or 1,024 bits using the module PGN. FIG. 21 represents a procedure KGEN1 for generating a pair of secret and public keys, complying with the RSA algorithm, executed by the module KGN. The procedure KGEN1 comprises steps S141 to S146. In steps S141 and S142, two prime numbers P and Q are generated using a procedure PRGN receiving as input parameter the size L of the prime numbers to be generated). Here, the claimed ‘device’ is taught by Feix as ‘Figure 20’ whereas the claimed ‘satisfying’ is taught by Feix as ‘512’ because a prime number by definition passes a primality test whereas the claimed cerographic protocol is taught by ‘known prime integers’ is taught by Feix as ‘the invertible number’. FEIX DOES NOT TEACH selecting, by the device and based on a Galois register or a linear feedback shift register, a second pseudorandom integer within the range of integers
       ANALAGOUS ART DIRECTED TO THE SAME FIELD OF ENDEAVOR TOMLINSON TEACHES selecting, by the device and based on a Galois register or a linear feedback shift register, a second pseudorandom integer within the range of integers – Wei [0083 and 0086] since at ’83 Accordingly, Galois field addition performs a logical XOR or modulo-2 operation and Galois field multiplication performs a logical AND operation since at ‘86 Accordingly, if gk′(x) can be determined, the sequence generator may be placed in the state defined by gk′(x) such that it generates a desired offset sequence without requiring masking computations. In particular, initial state vector gk′(x) generates an offset sequence from a non-masked LFSR equal to the offset sequence generated by a masked LFSR with state gk(x) using mask m(x). A prime (′) is used herein to indicate that the expression is associated with a non-masked sequence generator.  Here, the claimed ‘second pseudorandom integer’ is taught by 
Wei as ‘offset sequence’ whereas the claimed ‘register’ is taught by Wei as ‘LFSR’.  To provide the electronic device DV of  Feix would have been obvious to one of ordinary skill in the art, in view of the teachings of Wei, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (i.e. Galois LFSR implementations) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the electronic device DV of  Feix a randomized base range of integer candidates using the linear feedback shift register of 
Wei).

           As to claim 2, the combination of Feix and Wei teaches the method of claim 1, wherein the primality test comprises a Pocklington test – Feix [0017] the method comprises steps of generating a new candidate prime number from the invertible number multiplied by 2 modulo the stored product, if the candidate prime number does not pass the Pocklington primality test, and applying the Pocklington primality test to the new candidate prime number).

          As to claim 3, the combination of Feix and Wei teaches the method of claim 1, further comprising:
          checking the second pseudorandom integer against a sieve to determine whether the second candidate prime, that is based on the product of the known prime integers and the second pseudorandom integer is divisible by any of a set of sieving primes - Feix [0054] In step S6, if the variable L is lower than the size Ln, steps S7 to S9 are executed, otherwise the procedure GNLP ends by supplying the last number Pr obtained which is a proven Ln-bit prime number. In step S7, a variable P receives the last prime number Pr obtained); and
          selectively:
               determining that the second candidate prime fails the primality test based on the
second candidate prime being divisible by any of the set of sieving primes - Feix [0055] According to one embodiment, the procedure INTP may implement the sieve of Eratosthenes, i.e. randomly choosing a candidate prime number having a small size for example between 16 and 24 bits, and testing the divisibility of the candidate prime number by all the prime numbers lower than the square root of the candidate prime number), or
               performing the primality test based on the second candidate prime not being
divisible by any of the set of sieving primes.

             As to claim 4, the combination of Feix and Wei teaches the method of claim 1, wherein the first candidate prime is further based on adding 1 to the product of the product of the known prime integers and the first pseudorandom integer - Feix [0101] In step S73, the size L is decreased by adding 1 to the smallest integer greater than or equal to the size L divided by two… the procedure GNST is called with the new value of L to obtain a prime number P of size L).

             As to claim 5, the combination of Feix and Wei teaches the method of claim 1, wherein the first pseudorandom integer is a pseudorandom starting value within the range of integers - Feix [0098] Steps S62 to S67 make it possible to determine a sequence of sizes of intermediate prime numbers between the initial size of the first prime number and the size of the prime number to be generated supplied as input parameter of the procedure GNM. In step S62, the size L is compared with twice the maximum size LL (2LL). If the size L is greater than 2LL, in other words, for the large values of L, steps S63 to S65 and S67 are executed.  Here, the claimed ‘first pseudorandom integer’ is taught by Feix as ‘first prime number’ whereas the claimed ‘starting value’ is taught by Feix as ‘initial size’).

         As to claim 6, the combination of Feix and Wei teaches the method of claim 1, wherein the second pseudorandom integer is based on the first pseudorandom integer - Feix [0099] In step S67, a new size L is calculated by multiplying the current value of L by the real number r, taking the integer part of the result obtained, and adding 1 to the integer part.  Here 

          As to claim 7, the combination of Feix and Wei teaches the method of claim 1, further comprising:
         determining, based on satisfaction of a timing threshold, to replace the prime integer with a replacement prime integer - Feix [0068] The Fermat test executed in step S23 of the procedure INTP is also provided to more rapidly discard candidate prime numbers than the Miller-Rabin test. This step may also be removed if the computation means used to implement this procedure can efficiently execute the Miller-Rabin tests (within a time acceptable for the user.  Here, the claimed ‘satisfaction’ is taught by Feix as ‘acceptable’ whereas the claimed ‘replacement …integer’ is taught by Feix as ‘discard’ which a new number is used via the Miller-Rabin test);
             selecting a third pseudorandom integer within the range of integers;
generating a third candidate prime for primality testing - Feix [0077] The procedure GINV enables an invertible element of the set (Z/.PI.vZ)* to be generated by an iterative method. In step S11, an integer X lower than the product .PI.v is chosen using a random or pseudo-random function.  Here the claimed ‘third … integer’ is taught by Feix as ‘X’ since subsequent to the second iteration in S10 would yield the third integer with the range of Z),
             wherein the third candidate prime is based on a product of the product of the
known prime integers and the third pseudorandom integer - Feix [0075] Steps S35 to S41 enable the number R to be calculated. In step S35, a number InvP is calculated which is equal to the inverse number modulo the product .PI.v, of twice the prime number P (i.e. (2P).sup.-1 mod .PI.v));
           determining that the third candidate prime fails the primality test - Feix [0076] a procedure for applying the Pocklington test PCKT is called…If the procedure PCKT returns "False", step S44 is executed and the execution of the procedure continues at step S36. In step S44, the number X is multiplied by 2 modulo the product .PI.v.);
          selecting, using the Galois register or the linear feedback shift register, a fourth
pseudorandom integer within the range of integers – Wei [0083 and 0086] since at ’83 Accordingly, Galois field addition performs a logical XOR or modulo-2 operation and Galois field multiplication performs a logical AND operation since at ‘86 Accordingly, if gk′(x) can be determined, the sequence generator may be placed in the state defined by gk′(x) such that it generates a desired offset sequence without requiring masking computations. In particular, initial state vector gk′(x) generates an offset sequence from a non-masked LFSR equal to the offset sequence generated by a masked LFSR with state gk(x) using mask m(x). A prime (′) is used herein to indicate that the expression is associated with a non-masked sequence generator.  Here, the claimed ‘second pseudorandom integer’ is taught by 
Wei as ‘offset sequence’ whereas the claimed ‘register’ is taught by Wei as ‘LFSR’);
generating a fourth candidate prime for primality testing – Feix [0024]… if one of the divisibility and Pocklington tests fails for the candidate prime number… executing steps b to d again as long as the incremented candidate prime number fails the divisibility and Pocklington tests),
wherein the fourth candidate prime is based on a product of the product of the
known prime integers and the fourth pseudorandom integer – Feix [0024] an invertible candidate number X is randomly chosen at a value lower than the stored product, and incremented by the quantity: B(1-X.sup..lamda..PI.v mod .PI.v), in which B is an integer randomly chosen between one and the stored product, X is the invertible candidate number, .PI.v is the stored product);
         determining whether the fourth candidate prime satisfies the primality test – Feix [0027] the first prime number is obtained by randomly choosing a number formed of the reduced number of bits and by successively applying thereto a limited number of primality tests comprising several Miller-Rabin tests applied in different bases, until a number passing the Miller-Rabin tests is obtained.  Here, the claimed ‘fourth candidate’ is taught by Felix as ‘successively applying’ because the succession is iterated to any number to include the fourth candidate); and
selectively:
re-performing, based on the fourth candidate prime failing the primality test – Feix [0088] In step S123, the variable w is compared with 0. If the variable w is zero, meaning that the candidate number Pr is divisible by the number Qj, steps S124 and S125 are executed, otherwise only step S125 is executed. In step S124, the variable TST is set to "False", to indicate that the number Pr is not a prime number.  Here, the claimed ‘reperforming’ is taught by Feix as ‘S124 and S125 are executed’), the selecting, using the Galois register or the linear feedback shift register, the fourth
pseudorandom integer, generating the fourth candidate prime, and the determining
whether the fourth candidate prime satisfies the primality test, or
using, by the device and based on the fourth candidate prime satisfying the
primality test, the fourth candidate prime as the replacement prime integer in the
cryptographic protocol or in generation of larger prime – Feix [0119] The modules KGN, SGN and ENC may for example implement the RSA algorithm by generating two prime numbers of 512 or 1,024 bits using the module PGN. FIG. 21 represents a procedure KGEN1 for generating a pair of secret and public keys, complying with the RSA algorithm, executed by the module KGN. The procedure KGEN1 comprises steps S141 to S146. In steps S141 and S142, two prime numbers P and Q are generated using a procedure PRGN receiving as input parameter the size L of the prime numbers to be generated).  Here, the claimed ‘device’ is taught by Feix as ‘Figure 20’ whereas the claimed ‘satisfying’ is taught by Feix as ‘512’ because a prime number by definition passes a primality test whereas the claimed cerographic protocol is taught by ‘known prime integers’ is taught by Feix as ‘the invertible number’).

          As to claim 9, claim 9 is a device that is directed to the method of clam 1.  Therefore, claim 9 is rejected for the reasons as set forth in claim 1.  It is noted that claim 1 is inclusive of the condition of claim 9 generation of a greater prime because claim 1 is not excluded from the prime being a greater prime due to the “or” clause terminating the claim.

          As to claim 10, claim 10 is a device that is directed to the method of clam 2.  Therefore, claim 10 is rejected for the reasons as set forth in claim 2.

         As to claim 11, the combination of Feix and Wei teaches the device of claim 9, wherein the one or more processors are further to:
        select the pseudorandom integer based on a Galois register or a linear feedback shift register – Wei [0083]  It should be appreciated that the summing elements in the various LFSR implementations described above perform Galois Field addition and the various multiplication elements (e.g., for masking computations) perform Galois Field Multiplication.  The motivation to consider the features of Wei with Feix in claim 1 apply here in claim 11).

            As to claim 12, claim 12 is a device that is directed to the method of clam 5.  Therefore, claim 12 is rejected for the reasons as set forth in claim 5.

           As to claim 13, the combination of Feix and Wei teaches the device of claim 9, wherein the one or more processors are further to:
          determine, based on satisfaction of a timing threshold, to replace the known prime
integers with replacement known prime integers – Feix [0068] It shall be noted that step S22 in the procedures INTP and INTP1 is provided to more easily discard candidate prime numbers (using less expensive operations in terms of resources and computation time) than a Fermat or Miller-Rabin test. Step S22 may therefore be omitted without affecting the proven characteristic of the number Pr supplied by the procedure INTP, INTP1. The Fermat test executed in step S23 of the procedure INTP is also provided to more rapidly discard candidate prime numbers than the Miller-Rabin test. This step may also be removed if the computation means used to implement this procedure can efficiently execute the Miller-Rabin tests (within a time acceptable for the user.  Here, the claimed ‘satisfaction’ is taught by Feix as ‘acceptable’ whereas the claimed ‘timing threshold’ is taught by Feix as ‘time acceptable’ the claimed ‘replace’ is taught by Feix as ‘discard’ whereas the claimed ‘known prime integers’ is taught by Feix as ‘INTP’ because the procedure produces the known candidate prime numbers);
             select an additional pseudorandom integer within the range of integers - Feix [0069] Choosing the value of the number v of the smallest prime numbers used in step S22 may be performed depending on the global execution duration of the procedure INTP or INTP1);
            check the additional pseudorandom integer against the sieve to determine whether a candidate replacement prime, generated based on a product of the replacement known prime integers and the additional pseudorandom integer, is divisible by any of the set of sieving primes – Feix [0083] The procedure DVT1 receives as input parameters the number Pr, the list Q, and a table W, and supplies a Boolean variable TST set to "True" if the number Pr is not divisible by the numbers of the list .PI.v and otherwise set to "False". In step S94, the variable TST is tested. If the variable TST is set to "True", step S95 is executed, otherwise step S97 is executed.);
selectively:
          re-perform, based on a determination that the candidate replacement prime is
divisible by any of the set of sieving primes, the selection of the additional pseudorandom integer within the range of integers and the check of the additional pseudorandom integer against the sieve - Feix [0084] In step S95, the procedure for applying the Pocklington test PCKT (or PCKT1) is called. This procedure receives the number Pr to be tested and the number R used to calculate the number Pr in step S92, as well as optionally the size L in number of bits of the number Pr.), or
generate the candidate replacement prime for primality testing; and determine whether the candidate replacement prime satisfies the primality test; and selectively: re-perform, based on the candidate replacement prime failing the primality test, the selection of the additional pseudorandom integer, the check of the additional pseudorandom integer against the sieve, and the selective re-performance of the selection of the additional pseudorandom integer and the check of the additional pseudorandom integer against the sieve; or
         the generation of the candidate replacement prime, and the determination of whether an additional candidate replacement prime satisfies the primality test, or use, based on the candidate replacement prime satisfying the primality test, the candidate replacement prime as the replacement prime integer in the cryptographic protocol or in generation of replacement large prime that is greater than the replacement prime integer).
          
          As to claim 15, claim 15 is a non-transitory computer-readable medium that is directed to the device of claim 9.  Therefore claim 15 is rejected for reasons as set forth in claim 9.

         As to claim 16, claim 16 is a non-transitory computer-readable medium that is directed to the device of claim 10.  Therefore claim 16 is rejected for reasons as set forth in claim 10.
.
        As to claim 17 the combination of Feix and Wei teaches the non-transitory computer-readable medium of claim 15, wherein the candidate prime
is further based on adding 1 to the product of known prime integers and the pseudorandom integer - Feix [0101] In step S73, the size L is decreased by adding 1 to the smallest integer greater than or equal to the size L divided by two… the procedure GNST is called with the new value of L to obtain a prime number P of size L).
.
       As to claim 18 the combination of Feix and Wei teaches the non-transitory computer-readable medium of claim 15, wherein a first iteration of the pseudorandom integer is a pseudorandom starting value within the range of integers- Feix [0098] Steps S62 to S67 make it possible to determine a sequence of sizes of intermediate prime numbers between the initial size of the first prime number and the size of the prime number to be generated supplied as input parameter of the procedure GNM. In step S62, the size L is compared with twice the maximum size LL (2LL). If the size L is greater than 2LL, in other words, for the large values of L, steps S63 to S65 and S67 are executed.  Here, the claimed ‘first pseudorandom integer’ is taught by Feix as ‘first prime number’ whereas the claimed ‘starting value’ is taught by Feix as ‘initial size’).
 
          As to claim 19, the combination of Feix and Wei teaches the non-transitory computer-readable medium of claim 15, wherein a second iteration of the pseudorandom integer is based on a first iteration of the pseudorandom integer – Feix [0082] According to one embodiment, another procedure for generating a prime number may be called in step S9 for the first iterations of the procedure GNLP, the procedure GNSP being called only during the next and last iterations).
            
Claim 8, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Feix and Wei in view of Chazot; Philippe et al, US 20200382954 A1, December 3, 2020, hereafter referred to as Chazot.

          As to claim 8, the combination of Feix and Wei teaches the method of claim 1, wherein using the prime integer in a cryptographic protocol comprises:
         generating a private key – Feix [0119] The procedure KGEN1 ends after step S146 by supplying as private key the pair of numbers (N,D));  
        generating a public key – Feix [0119] The procedure KGEN1 ends after step S146 by supplying public key the pair of numbers (N,E). Here, the claimed ‘generating’ is taught by Feix as ‘supplying’ because device DV key generation supplies keys per Feix [0120]).  THE COMBINATION OF FEIX AND WEI DO NOT TEACH authenticating a key received from another device; establishing a shared key with another device HOWEVER IN AN ANALAGOUS ART CHAZOT TEACHES 
        authenticating a key received from another device – Chazot [0044] … The wireless peripheral device can verify the first key data based on the verification data to authenticate the second device), or
       establishing a shared key with another device  – Chazot [0044] …The first key data can be used to generate a shared secret key for a subsequent authentication and/or data encryption operation with the second device.  Feix discloses a device DV of Figure 20 that generates prime numbers in support of encryption operations whereby a resident co-processor CRU improves security. The singular device, which can be a smart card, includes a UC module capable of generating keys and encrypting data.  Encryption keys and a signature module allows for authentication of the modules within Device DV of Figure 20.  Chazot teaches a similar device Peripheral device 414 to include a verification module 634.  Peripheral device 414 includes encryption keys and verification data in Paring Module 632.  Thus, the manner of enhancing Feix’s Device DV of Figure 20 was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Chazot.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art DV of Figure 20 of Feix  and the results would have been predictable to 

        As to claim 14, claim 14 is a device that is directed to the method of clam 8.  Therefore, claim 14 is rejected for the reasons as set forth in claim 8.

       As to claim 20, claim 20 is a non-transitory computer-readable medium that is directed to the device of claim 8.  Therefore claim 20 is rejected for reasons as set forth in claim 8.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 24911/18/2022
/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491